Citation Nr: 0404766	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from May to 
September 1987, December 1989 to December 1993, and January 
1994 to September 1995.  He is a recipient of the Southwest 
Asia Service Medal and the Kuwait Liberation Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

3.  The medical evidence attributes his dizziness to unknown 
etiology.

4.  The veteran's memory loss is attributed to his anxiety 
disorder.

5.  There is no probative medical evidence that the veteran's 
anxiety disorder was incurred in or aggravated by active duty 
service.



CONCLUSIONS OF LAW

1.  The veteran's undiagnosed illness manifested by dizziness 
was incurred in service in Southwest Asia during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2003).

2.  The veteran's claim of memory loss is not due to an 
undiagnosed disorder.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.317 
(2003).

3.  The veteran's anxiety disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2003).

4.  Memory loss as secondary to an anxiety disorder was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA also provides that VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

The Board notes that this matter was previously remanded on 
two separate occasions for further development in compliance 
with the VCAA.  In April 2001, the matter was remanded for 
additional treatment records, verification of Southwest Asia 
service, and VA examinations.  The June 2003 remand 
specifically requested that a VA examiner provide an opinion 
regarding etiology of the claimed disorders on appeal.  In 
this case, the matter has been further developed as 
instructed by the Board, and VA satisfied its duties to the 
veteran in a July 2001 VCAA letter.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  Assuming, however, solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in January 1999 service connection 
for the benefits sought was denied.  Only after that rating 
action was promulgated did the AOJ, in July 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially because an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in January 1999 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In this case, the veteran's service medical records are on 
file, as are his VA outpatient treatment records, and private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims 
of service connection.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded VA medical examinations in July 
2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with regard to both 
issues on appeal.

I.  Factual Background

In February 1998, the veteran filed an informal claim of 
service connection for dizziness and memory loss.  The 
veteran indicated "trouble remembering."  Service 
connection was subsequently denied, and in a Notice of 
Disagreement submitted in March 1999, the veteran noted that 
he did not experience dizziness or memory loss prior to 
service.

Service medical records are devoid of complaints of dizziness 
or memory loss.  There is no indication in the evidence of 
record that the veteran has consulted medical treatment for 
complaints of dizziness or memory loss.

In October 1998, the veteran underwent a VA examination.  He 
reported problems with short term memory for the prior 4 to 5 
years on a sporadic basis.  He stated that he would forget 
what he was supposed to retrieve at the store and would 
forget where he was going when driving.  He had resorted to 
writing things down.  Mental examination revealed no loose 
association or flight of ideas, no bizarre motor movements or 
tics.  The veteran's mood was calm and his affect 
appropriate.  No delusions, hallucination, ideas of 
reference, or suspiciousness were observed.  The examiner 
opined that the veteran's remote and recent memory were good.  
No psychiatric disorder was found.

At a videoconference hearing held in August 2000, the veteran 
stated that he experienced dizziness, fatigue and shortness 
of breath symptomatology simultaneously.  He reported 
hyperventilating on occasion.  

Regarding his claim of memory loss, the veteran reported 
suffering from "husband's disease."  He stated that he 
would forget what to get from the grocery store and would 
forget dates, such as his anniversary.  He claimed to have a 
slight problem with memory prior to service.

At a VA examination in December 2002, the veteran reported 
that in 1992 he consulted a psychiatrist for "intractable 
hiccups."  He reported significant problems with his memory 
on an occasional basis, including problems remembering 
locations to which he was traveling.  The examiner reported 
that the veteran's remote and recent memory were good.

The veteran was afforded a VA examination in July 2003.  He 
reported occasional dizziness accompanied by perioral 
numbness and numbness and tingling in the tips of his 
fingers.  The examiner opined that it sounded more like 
hyperventilation.  Dizziness was diagnosed; however, no 
disease process was found.  The examiner noted that the 
veteran's dizziness was episodic in nature and not part of a 
chronic disease.

At a separate July 2003 VA examination, the veteran denied a 
psychiatric problem; however, he reported some problems with 
memory and forgetfulness.  He reported forgetting things his 
spouse would tell him to do.  He reported problems with 
anxiety for ten years with episodes of lightheadedness when 
feeling anxious.  His lightheadedness would be accompanied 
with numbness around his mouth, fingers, and toes, lasting 
approximately 15-20 minutes, relieved by relaxing.  He 
reported that his nervousness was brought on by stress.  On 
mental examination, the examiner reported no loose 
associations or flight of ideas.  The veteran did not exhibit 
bizarre motor movements or tics.  He was tense but friendly, 
and his affect was appropriate.  The veteran reported no 
nightmares, flashbacks, intrusive thoughts, homicidal or 
suicidal ideation.  No delusions, hallucinations, ideas of 
reference or suspiciousness were exhibited.  His remote and 
recent memory was good.  The examiner diagnosed anxiety 
disorder and did not find any memory impairment.  The 
examiner opined that the veteran's memory problems were 
secondary to his anxiety and not the result of any organic 
impairment.

II.  Law & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(2003).

Compensation shall not be paid, however, under this section 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he completed sea service for 
approximately 3 years and 2 months, and foreign service for 
just over 3 months.  He was awarded the Southwest Asia 
Service Medal and the Kuwait Liberation Medal.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317, it is clear that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

Service connection for an undiagnosed condition manifested by 
dizziness

Regarding the merits of the veteran's claim, the Board notes 
that he contends that he did not have symptoms of dizziness 
prior to service.  The record reflects that he initially 
complained of dizziness in his informal claim filed in 
February 1998.  At a videoconference hearing, the veteran 
complained of the occurrence of dizziness, fatigue and 
shortness of breath.  A July 2003 VA examination diagnosed 
dizziness.  The Board finds that the evidence above is 
sufficient to show for purposes of 38 C.F.R. § 3.317 that the 
veteran exhibited objective indications of chronic 
disability, manifested by symptoms of dizziness.

In order to establish service connection, however, for his 
claimed disabilities, the legal criteria provide, in 
pertinent part, that the illness or symptoms not be 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. 
§ 3.317 (2003).  In that regard, the evidence of record 
appears to support the veteran's claim of service connection 
for undiagnosed illness manifested by dizziness.

For example, the record reflects that at the July 2003 VA 
examination the veteran reported getting dizzy occasionally 
accompanied by perioral numbness and numbness and tingling in 
the fingertips.  Although the examiner opined that the 
symptomatology sounded more like hyperventilation, dizziness 
was diagnosed with no disease process found.  

Based on the above, the evidence of record suggests that the 
veteran's symptoms of dizziness which have been shown to be 
chronic, cannot be attributed to a diagnosed illness.  
Affording the veteran the benefit of the doubt, service 
connection is thus warranted under 38 U.S.C.A. § 1117.

Service connection for an undiagnosed condition manifested by 
memory loss.

In his informal claim filed in February 1998, the veteran 
claimed "trouble remembering."  At a hearing in August 
2000, the veteran stated that he was unable to remember items 
to get from the grocery store and forgot dates, such as his 
anniversary.  His reported symptoms were confirmed by his 
spouse.  The veteran admitted that he had a slight memory 
problem prior to service.  

At a February 2002 VA examination, although the veteran 
reported problems with memory, the examiner found the 
veteran's remote and recent memory good.  On mental 
examination, no psychiatric disorder was found.  On 
examination in July 2003, the veteran reported trouble with 
anxiety for 10 years and episodes of lightheadedness when 
feeling anxious, with accompaniment of numbness around his 
mouth, fingers and toes.  His nervousness was brought on by 
stress.  The examiner diagnosed an anxiety disorder and did 
not find memory impairment.  It was the examiner's opinion 
that the veteran's memory problems were secondary to anxiety 
and not the result of any organic impairment.

Due to a diagnosis of memory loss secondary to an anxiety 
disorder, service connection for an undiagnosed condition is 
not appropriate.  In the alternative, the Board must 
determine whether the veteran's anxiety disorder is service-
connected and whether service connection on a secondary basis 
is warranted.

The veteran's service medical records are devoid of treatment 
for an anxiety disorder or any mental disorder.  The veteran 
reported treating with a psychiatrist in 1992 due to 
"intractable hiccups."  There is no medical evidence of 
record that indicates treatment for an anxiety disorder.  The 
July 2003 examiner noted that the veteran's nervousness was 
brought on by stress, but there was no indication that such 
stress or nervousness was related to service or any incident 
therein.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against a finding that the veteran's anxiety disorder is 
related to active duty service.  The Board finds that the 
preponderance of the evidence of record shows that the 
veteran's anxiety disorder is not causally related to his 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for an anxiety disorder, it must also be found that service 
connection for memory loss on a secondary basis is not 
warranted.  The benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an undiagnosed illness manifested by 
dizziness is granted.

Service connection for memory loss, secondary to an anxiety 
disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



